Opinion issued February 25, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00894-CV
                           ———————————
                         KEVIN POWELL, Appellant
                                        V.
                     DAZ INVESTMENTS, LLC, Appellee



                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCV-055674


                         MEMORANDUM OPINION
      Appellant, Kevin Powell, filed a notice of appeal in the trial court from the

final judgment, signed on September 1, 2015, after filing a motion for new trial in

this forcible detainer action. See TEX. R. APP. P. 26.1(a)(1). However, appellant

has neither paid the required filing fee nor established indigence for purposes of
appellate costs. See id. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,

51.208, 51.941(a), 101.041(1) (West Supp. 2015), § 101.0411 (West Supp. 2015);

Order, Fees Charged in the Supreme Court, in Civil Cases in the Courts of

Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has neither paid nor made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified by the Clerk of this Court on November 10, 2015,

and again on December 30, 2015, that this appeal was subject to dismissal for

failure to pay the required fees, appellant did not timely respond. See id. 5,

37.3(b), 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                        2